 
 
I 
108th CONGRESS
2d Session
H. R. 5211 
IN THE HOUSE OF REPRESENTATIVES 
 
October 5, 2004 
Mr. Pickering (for himself, Mr. Berry, Mr. McCrery, Mrs. Emerson, and Mr. Moran of Kansas) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily new shipper bonding privileges. 
 
 
1.Short titleThis Act may be cited as the New Shipper Review Amendment Act of 2004. 
2.Temporary suspension of new shipper bonding privilegesClause (iii) of section 751(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1675(a)(2)(B)(iii)) shall not be effective during the 3-year period beginning on the date of the enactment of this Act. 
3.Report to CongressNot later than 2 years after the date of the enactment of this Act, the Commissioner of Customs, the Secretary of Commerce, and the United States Trade Representative shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report containing— 
(1)recommendations on whether the suspension of the effectiveness of section 751(a)(2)(B)(iii) of the Tariff Act of 1930 should be extended beyond the date provided in section 2 of this Act; and 
(2)assessments of the effectiveness of any administrative measures that have been implemented to address the difficulties giving rise to section 2 of this Act, including— 
(A)problems in assuring the collection of antidumping duties on imports from new shippers; 
(B)administrative burdens imposed on the Department of Commerce by new shipper reviews; and 
(C)the use of the bonding privilege by importers from new shippers to circumvent the effect of antidumping duty orders. 
 
